      Case 3:20-cv-01472-WHO Document 20 Filed 06/11/20 Page 1 of 4



 1   Ryan W. Koppelman (SBN 290704)
     Katherine G. Rubschlager (SBN 328100)
 2   ALSTON & BIRD LLP
 3   950 Page Mill Road
     Palo Alto, CA 94304
 4   Telephone: (650) 838-2000
     Facsimile: (650) 838-2001
 5   ryan.koppelman@alston.com
     katherine.rubschlager@alston.com
 6

 7   Attorneys for Plaintiff AutoZone IP LLC

 8

 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11   AUTOZONE IP LLC,
                                                    Case No.: 3:20-cv-01472-WHO
12                  Plaintiff,
                                                    CONSENT JUDGMENT AND PERMANENT
13   vs.                                            INJUCTION

14   GURJITS SINGH A/K/A GURJIT SINGH
     A/K/A GURJIT GILL, D/B/A GILL AUTO
15   ZONE,

16                  Defendant.

17

18          This matter was brought before the Court upon the Amended Complaint of Plaintiff
19   AutoZone IP LLC (“AutoZone”) against Defendant Gurjits Singh (“Singh”). AutoZone and
20   Singh have agreed to settle and resolve all claims that were or could have been brought in the
21   action pursuant to the terms of a confidential written settlement agreement, which provides for
22   the entry of this Consent Judgment and Permanent Injunction (the “Settlement Agreement”).
23          Singh has been advised of his right to be represented by counsel in connection with this
24   lawsuit but has knowingly waived his right to such representation. He fully understands and
25   freely consents to the Court’s entry of this Consent Judgment and Permanent Injunction.
26          NOW, THEREFORE, by stipulation and agreement of the parties, IT IS HEREBY
27   FOUND, ORDERED, ADJUDGED AND DECREED as follows:
28

                                              -1-
                                  CONSENT PERMANENT INJUNCTION
      Case 3:20-cv-01472-WHO Document 20 Filed 06/11/20 Page 2 of 4



 1           1.       This Court has jurisdiction over the subject matter of this action pursuant to 15
 2   U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1337, 1338 and 1367 because this case arises under the
 3   Trademark Act of 1946, 15 U.S.C. §§ 1051, et seq.
 4           2.       This Court has jurisdiction over AutoZone’s state law causes of action pursuant to
 5   28 U.S.C. § 1367(a) and the doctrine of supplemental jurisdiction.
 6           3.       This Court has personal jurisdiction over Singh.
 7           4.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Singh
 8   resides in this judicial district, a substantial part of the events or omissions giving rise to the
 9   claims occurred in this district, and because Singh is subject to personal jurisdiction within this
10   judicial district.
11           5.       AutoZone owns valid and enforceable rights in service marks and trademarks that
12   consist in whole or in part of the terms “AUTOZONE” and “ZONE” for use in connection with a
13   variety of goods and services, including for automotive repair services (collectively the
14   “AUTOZONE Marks”).
15           6.       Through years of advertising, promotion, and use, the AUTOZONE Marks are
16   famous.
17           7.       The United States Patent and Trademark Office (the “USPTO”) has issued
18   AutoZone numerous registrations for the AUTOZONE Marks, including Reg. No. 2,721,079 for
19   automotive repair services, which is valid, subsisting in law, and was duly and legally issued.
20           8.       Singh owns an automotive repair center located at 2897 El Camino Real, Santa
21   Clara, California 95051 that he operates under the trade name and service mark GILL AUTO
22   ZONE (the “Gill Mark”).
23           9.       Singh has advertised the Gill Auto Zone business online and using printed
24   signage.
25           10.      Singh’s use of the Gill Mark is likely to confuse the public into believing that
26   AutoZone sponsors or endorses, or is associated or affiliated with, Singh, and Singh’s use of the
27   marks dilutes and tarnishes the distinctive quality of the AUTOZONE Marks.
28

                                              -2-
                                  CONSENT PERMANENT INJUNCTION
      Case 3:20-cv-01472-WHO Document 20 Filed 06/11/20 Page 3 of 4



 1          11.     Singh’s above-referenced actions constitute trademark and service mark
 2   infringement in violation of 15 U.S.C. § 1114(1); false designation of origin in violation of 15
 3   U.S.C. § 1125(a)(1)(A); trademark federal dilution in violation of 15 U.S.C. § 1125(c); and
 4   unfair competition in violation of California common law and Cal. Bus. & Prof. Code § 17200.
 5          12.     Singh is hereby ORDERED to cease all use of the Gill Mark, including, but not
 6   limited to, on all advertising and promotional materials, signage, banners, receipts, coupons and
 7   business cards, websites, social media sites, and all other materials of any kind or nature that
 8   bear the Gill Mark, on or before July 31, 2020.
 9          13.     Singh and each of his agents, servants, employees and all those persons in active
10   concert or participation with them are hereby PERMANENTLY RESTRAINED and ENJOINED
11   after July 31, 2020 from adopting, owning, registering, purchasing, or using in connection with
12   any automotive-related business any mark or name (including any service mark, trademark, trade
13   name, entity name, domain name, email address, or social media account name) that includes the
14   terms and phrases “autozone,” “auto zone,” “zone,” or any confusingly similar term or phrase.
15          14.     Singh is hereby ORDERED to expressly abandon the fictitious name “Gill Auto
16   Zone” with the Santa Clara County, California Clerk’s Office by July 31, 2020.
17          15.     Each party shall bear its own costs incurred in connection with this matter.
18                            11th day of _____________,
            SO ORDERED this _______         June         2020.
19
                                                   ____________________________________
20                                                 UNITED STATES DISTRICT JUDGE
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28

                                             -3-
                                 CONSENT PERMANENT INJUNCTION
      Case 3:20-cv-01472-WHO Document 20 Filed 06/11/20 Page 4 of 4



 1   CONSENTED AS TO FORM AND SUBSTANCE BY:
 2    /s/ Ryan W. Koppelman                              /s/ Gurjits Singh
 3   Ryan W. Koppelman (SBN 290704)                     Gurjits Singh
     ALSTON & BIRD LLP
 4   950 Page Mill Road
     Palo Alto, CA 94304
 5   Telephone: (650) 838-2000
     Facsimile: (650) 838-2001
 6   ryan.koppelman@alston.com
     katherine.rubschlager@alston.com
 7

 8   Attorneys for Plaintiff
     AutoZone IP LLC
 9

10                             ATTESTATION OF E-FILED SIGNATURE
11          Pursuant to Civil Local Rule 5-1(i)(3), I, Ryan W. Koppelman, the ECF user whose user
12
     ID and password are being utilized in the electronic filing of the foregoing CONSENT
13
     JUDGMENT AND PERMANENT INJUCTION, hereby attest that I obtained concurrence in
14
     the filing of this document from Defendant Gurjits Singh.
15

16
     Dated: June 8, 2020                         /s/ Ryan W. Koppelman
17

18

19
20

21

22

23

24

25
26

27

28

                                            -4-
                                CONSENT PERMANENT INJUNCTION
